07/07/2021


     IN THE SUPREME COURT OF THE STATE OF MONTANA                          Case Number: DA 20-0378


                            No. DA 20-0378


STATE OF MONTANA,

            Plaintiff and Appellee,

      v.

KEITH CHARLES BAYLOR,

           Defendant and Appellant.



             ORDER GRANTING EXTENSION OF TIME



     Upon consideration of Appellant’s motion for extension of time,

and good cause appearing,

     IT IS HEREBY ORDERED that Appellant is granted an extension

of time to and including August 5, 2021, within which to prepare, file,

and serve Appellant’s opening brief on appeal.




                                                                Electronically signed by:
                                                                      Mike McGrath
                                                         Chief Justice, Montana Supreme Court
                                                                       July 7 2021